Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 objected to because of the following informalities:  Claim 20 depends from claim 1 but is duplicative of dependent claim 2; however, based on the listing of the claims it is interpreted that claim 20 is dependent upon claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-8, 10, 12, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valencia et al (US PG Pub 20150159943), hereinafter referred to as Valencia and further in view of Baxter et al. (US PG Pub 20180209729), hereinafter referred to as Baxter.

With respect to claim 1, Valencia (Figure 3) teaches a method for continuously separating a desublimatable compound from hydrocarbons comprising:
providing a vessel (distillation column 104, paragraph 87) comprising an upper chamber (upper section 110, paragraph 87 and upper part of controlled freeze section 108, 39) and a lower chamber (lower part of middle controlled freeze zone section 108, 40 and lower section 106, paragraphs 86-87),
passing a feed fluid stream into the upper chamber (feed stream enters the system and passes up through 108 and 110 where in the per section contaminants in the vapor stream solidify with the colder temperatures, paragraph 87), the feed fluid stream comprising a hydrocarbon and a sublimatable compound (feed contains methane and component that solidified, paragraph 87);
cooling the feed fluid stream in the upper chamber (vapor stream is cooled in upper column where component condense, paragraph 87), thereby desublimating a portion of the sublimable compound out of the feed liquid stream to form a solid desublimatable compound snow and a product gas stream (solid component fall down to the lower temperature, paragraph 87 which means that they would fall as what can be considered snow while the gas not solidified would continue to be a gas and rises towards the outlet 14);
collecting the solid desublimatable compound snow in the lower chamber (solids collect on the melt tray 118 and pass into the lower section, paragraph 86) melting a lower portion of the solid desublimatable compound snow to form a liquid desublimatable compound stream such that an upper portion of the solid desublimatable compound snow remains as an insulative barrier between the upper chamber and the liquid desublimatable compound stream (the solids on the melt tray melt in part to form a liquid slurry, paragraph 62, and the top layer of solids would form an insulative barrier just by being present);
removing the product gas stream from the upper chamber (gas is removed at 14).

Valencia does not teach removing the liquid desublimatable compound stream at a rate that matches a production rate of the solid desublimatable compound snow, thereby maintaining the insulative barrier.

Baxter teaches that a separation system for carbon dioxide via desublimation can be operated at steady state such that the rate of build of the condensed solid is the same as the rate of removal (paragraph 20).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Baxter to have removed the solid carbon dioxide from as a liquid from the system column of Valencia at the same rate as the production of the carbon dioxide since it has been shown that combining prior art elements to yield predictable results is obvious whereby operating at steady state would prevent the unnecessary buildup in the system while maintaining production of both the carbon dioxide and natural gas at predictable levels.  This would also result in some amount of carbon dioxide always being maintained as a solid in the system.

With respect to claim 2, Valencia as modified teaches wherein the desublimatable compound is carbon dioxide (the device is for separating solid from methane, which includes carbon dioxide, paragraphs 9-10).

With respect to claim 3, Valencia as modified teaches wherein the hydrocarbon is methane (paragraph 87).

With respect to claim 4, Valencia as modified teaches wherein cooling the feed fluid stream comprises flashing a cold liquid stream into the upper chamber, thereby reducing the temperature of the upper chamber, the cold liquid stream comprising the hydrocarbon (liquid leaves the upper column 20 passes through holding vessel 126 and is pumped 128 where it reenters the column, whereas the stream is pumped after removal from the column it would reduce in pressure and flash).

With respect to claim 5, Valencia as modified teaches further comprising passing a portion of the product gas stream through a refrigeration loop to produce the cold liquid stream (vapor stream 14 pass into condenser 14, the enters separator 124 and liquid enters back into the column as 18, paragraphs 93-95, this stream is then one removed at 20 from 183 and ultimately passed back in at 120).


With respect to claim 7, Valencia as modified teaches wherein melting comprises heating the lower chamber with a heating element (reboiler 112 which indirectly heats the liquid leaving the column ultimately provides the heating to the melt tray, paragraph 48).


With respect to claim 8, Valencia teaches a method for continuously separating components comprising (Figure 3): providing a vessel (distillation column 104, paragraph 87) comprising an upper chamber (upper section 110, paragraph 87 and upper part of controlled freeze section 108, 39) and a lower chamber (lower part of middle controlled freeze zone section 108, 40 and lower section 106, paragraphs 86-87),
passing a feed fluid stream into the upper chamber (feed stream enters the system and passes up through 108 and 110 where in the upper section contaminants in the vapor stream solidify with the colder temperatures, paragraph 87), the fluid stream comprising a hydrocarbon and carbon dioxide compound (feed contains methane and component that solidified, paragraph 87, the device is for separating solid from methane, which includes carbon dioxide, paragraphs 9-10);
 flashing a cold liquid stream into the upper chamber, thereby reducing the temperature of the upper chamber, wherein the cold liquid stream comprises methane (liquid leaves the upper column 20 passes through holding vessel 126 and is pumped 128 where it reenters the column, whereas the stream is pumped after removal from the column it would reduce in pressure and flash, the liquid formed of the vapor methane, paragraph 93-95); 
desublimating the carbon dioxide out of the feed fluid stream to form a solid carbon dioxide snow and a product gas stream (solid component fall down to the lower temperature, paragraph 87 which means that they would fall as what can be considered snow while the gas not solidified would continue to be a gas and rises towards the outlet 14); collecting the solid carbon dioxide snow in the lower chamber (solids collect on the melt tray 118 and pass into the lower section, paragraph 86); melting a lower portion of the solid carbon dioxide snow to form a liquid carbon dioxide stream such that an upper portion of the solid carbon dioxide snow remains as an insulative barrier between the upper chamber and the liquid carbon dioxide stream (the solids on the melt tray melt in part to form a liquid slurry, paragraph 62, and the top layer of solids would form an insulative barrier just by being present);  
removing the product gas stream from the upper chamber (gas is removed at 14).

Valencia as modified does not teach removing the liquid carbon dioxide stream at a rate that matches a production rate of the solid carbon dioxide snow, thereby maintaining the insulative barrier.

Baxter teaches that a separation system for carbon dioxide via desublimation can be operated at steady state such that the rate of build of the condensed solid is the same as the rate of removal (paragraph 20).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Baxter to have removed the solid carbon dioxide from as a liquid from the system column of Valencia at the same rate as the production of the carbon dioxide since it has been shown that combining prior art elements to yield predictable results is obvious whereby operating at steady state would prevent the unnecessary buildup in the system while maintaining production of both the carbon dioxide and natural gas at predictable levels.  This would also result in some amount of carbon dioxide always being maintained as a solid in the system.



With respect to claim 10, Valencia as modified teaches wherein the feed gas comprises C2+ natural gas components (methane is a C2+ natural gas component).

With respect to claim 12, Valencia as modified teaches further comprising passing a portion of the product gas stream through a refrigeration loop to produce the cold liquid stream (vapor stream 14 pass into condenser 14, the enters separator 124 and liquid enters back into the column as 18, paragraphs 93-95, this stream is then one removed at 20 from 183 and ultimately passed back in at 120).

With respect to claim 14, Valencia as modified teaches wherein melting comprises heating the lower chamber with a heating element (reboiler 112 which indirectly heats the liquid leaving the column ultimately provides the heating to the melt tray, paragraph 48).


With respect to claim 15, Valencia teaches a system for continuously separating components comprising (Figure 3): a vessel (distillation column 104, paragraph 87) comprising an upper chamber (upper section 110, paragraph 87 and upper part of controlled freeze section 108, 39) and a lower chamber (lower part of middle controlled freeze zone section 108, 40 and lower section 106, paragraphs 86-87),
the upper chamber comprising a feed gas inlet (up flow through the bottom of the section), a cooling source (liquid spray 120, paragraph 99), and a product gas outlet (outlet for vapor stream 14, paragraph 92); 
the lower chamber comprising a product liquid outlet (liquid ultimately leaving at 28, paragraph 48) and a heat source (reboiler 112 acts as the heat source, paragraph 49); the feed fluid inlet configured to pass a feed gas stream through the feed gas inlet into the upper chamber (rising gas would be the feed gas which passes into the upper part of 108), the feed fluid stream comprising a hydrocarbon and a desublimatable compound (feed contains methane and component that solidified, paragraph 87); wherein the cooling source cools the feed gas stream (the liquid spray provides cooling), thereby desublimating a portion of the desublimatable compound out of the feed gas stream to form a solid desublimatable snow and a product gas stream, the solid desublimatable compound snow falling into the lower chamber (solid component fall down to the lower temperature, paragraph 87 which means that they would fall as what can be considered snow while the gas not solidified would continue to be a gas and rises towards the outlet 14), 
wherein a heat source melts a lower portion of the solid desublimatable compound snow in the lower chamber to form a liquid desublimatable compound stream (the solids on the melt tray melt in part to form a liquid slurry, paragraph 62, and the top layer of solids would form an insulative barrier just by being present), the product gas outlet configured to remove the product gas stream from the upper chamber (gas is removed at 14).

Valencia does not teach melting the solid in a manner that an upper portion of the solid desublimatable compound snow remains as an insulative barrier between the upper chamber and the liquid desublimatable compound stream; the product liquid outlet configured to remove the liquid desublimatable compound stream at a rate that matches a production rate of the solid desublimatable compound snow, thereby maintaining the insulative barrier.

Baxter teaches that a separation system for carbon dioxide via desublimation can be operated at steady state such that the rate of build of the condensed solid is the same as the rate of removal (paragraph 20).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Baxter to have removed the solid carbon dioxide from as a liquid from the system column of Valencia at the same rate as the production of the carbon dioxide since it has been shown that combining prior art elements to yield predictable results is obvious whereby operating at steady state would prevent the unnecessary buildup in the system while maintaining production of both the carbon dioxide and natural gas at predictable levels.  This would also result in some amount of carbon dioxide always being maintained as a solid in the system.


With respect to claim 16, Valencia as modified teaches further comprising a refrigerant loop configured to receive, cool, and compress a portion of the product gas stream to form a cold liquid stream and wherein the cooling source is a result of flashing the cold liquid stream into the upper chamber (vapor stream 14 pass into condenser 14, the enters separator 124 and liquid enters back into the column as 18, paragraphs 93-95, this stream is then one removed at 20 from 183 and ultimately passed back in at 120, where as it is pumped back would flash entering the column as it would be at a higher pressure than the column from pumping).

With respect to claim 18, Valencia as modified teaches wherein the heat source is an indirect-contact heat exchanger (reboiler 112 which indirectly heats the liquid leaving the column ultimately provides the heating to the melt tray, paragraph 48).

With respect to claim 19, Valencia as modified does not teach wherein the lower chamber comprises an auger configured to convey the solids towards the product liquid outlet as the solids melt.

Baxter teaches that an auger can be used to move solids through a system (paragraph 67).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Baxter to have provided an auger in the flow line (22) of Valencia since it has been shown that combining prior art elements to yield predictable results is obvious whereby an auger is a known way of conveying solid materials and using an auger instead of just a flow line would assist in the movement of the slurry.

With respect to claim 20, Valencia as modified teaches wherein the desublimatable compound is carbon dioxide (the device is for separating solid from methane, which includes carbon dioxide, paragraphs 9-10).



Claim(s) 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valencia/Baxter and further in view of Currence et al. (US PG Pub 20120137726), hereinafter referred to as Currence.

With respect to claim 6, Valencia as modified does not teach wherein melting comprises injecting a warm liquid desublimatable compound stream into the lower chamber.  Valencia does teach sending warm desublimatable into the lower chamber for the melting (Paragraph 56).

Rosa teaches that reboil returned to a column can be in two-phase form (paragraph 26).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have returned a reboiled two phase liquid to the bottom of the column since it has been shown that a simple substitution of one known element (only vapor returned) for another (two-phase fluid returned) to yield predictable results is obvious whereas both are known methods of reboil to achieve the same predictable result of  it would have been obvious to choose between them.  With a portion of the liquid reentering as reboil stream, this would result in a warmed liquid desublimatable compound being returned to the column.

With respect to claim 13, Valencia as modified does not wherein melting comprises injecting a warm liquid carbon dioxide stream into the lower chamber. Valencia does teach sending warm desublimatable into the lower chamber for the melting (Paragraph 56).

Rosa teaches that reboil returned to a column can be in two-phase form (paragraph 26).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have returned a reboiled two phase liquid to the bottom of the column since it has been shown that a simple substitution of one known element (only vapor returned) for another (two-phase fluid returned) to yield predictable results is obvious whereas both are known methods of reboil to achieve the same predictable result of  it would have been obvious to choose between them.  With a portion of the liquid reentering as reboil stream, this would result in a warmed liquid carbon dioxide being returned to the column.


Claim(s) 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valencia/Baxter and further in view of Victory (US Patent No. 6053007), hereinafter referred to as Victory.

With respect to claim 9, Valencia does not teach the fluid stream wherein the feed fluid stream comprises at least 20 wt% carbon dioxide, is at least 25 bar, and is less than -55°C.

Victory (Figure 2A) teaches that a feed (105) for a CFZ distillation column (190, Column 5, line 67) has 71.1% CO2, 2758 kPa (27.58 bar) and -56.7 C (Table 1).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Victory had the feed stream of Valencia had 71.1% CO2, 2758 kPA and -56.7 C as applicant has placed no criticality on the limitation indicating only that the pressure is at least 25 bar, the temperature less than -55 C and at least 20 wt% carbon dioxide (paragraph 20) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 11, Victory does not teach wherein the recycle liquid stream comprises no more than 3 wt% carbon dioxide, is at least 50 bar, and is less than -102°C.

	Valencia (Figure 2A) teaches a recycle stream (109) is at -105 C and 0.1% carbon dioxide (Table 1).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Victory had the recycle stream of Valencia had -105C and 0.1% carbon dioxide as applicant has placed no criticality on the limitation indicating only that the is a temperature less than -102 C and at least 20 wt% carbon dioxide (paragraph 20) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Valencia (Figure 4) teaches that a reflux stream (216) as a recycle stream can have a pressure of 4826 kPa (48.26 bar).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Victory had the recycle stream of Valencia had 48.26 bar as applicant has placed no criticality on the limitation indicating only that the pressure is at least 50 bar and since it has been held that “ a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, the pressures are so close that “one skill in the art would have expected them to have the same properties” (MPEP 2144.05) where one having ordinary skill in the art at the time the invention was filed would understand that the property differences between the fluid at 48.26 bar and 50 bar would be minimal



Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valencia/Baxter ands Du et al. (US PG Pub 20200378681), hereinafter referred to a Du.

With respect to claim 17, Valencia as modified does not teach wherein the heat source an inductive resistance heater embedded in or attached to walls of the lower chamber.

Du teaches that to provide heating to the walls of a separation vessel embedded induction heating can be used (paragraph 23).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Du provided induction heating embedded in the walls of the lower chamber of Valencia to provide the rising vapor needed to heat the melt tray since it has been shown that a simple substitution of one known element (reboil) for another (embedded induction heating) to yield predictable results is obvious whereby as they are both known ways of providing heat to a column, choosing between the known methods would be obvious.    Further, although the term “induction resistance heater” is not used in Du, one having ordinary skill in the art would understand that any device which performs induction heating would be considered an induction resistance heater.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763